                        Case 19-50591-BLS                Doc 8       Filed 12/14/19   Page 1 of 3

                            UNITED STATES BANKRUPTCY COURT
                                     District of Delaware
                                 824 Market Street, 3rd Floor
                                    Wilmington, DE 19801
In Re:                                                ) Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC                    ) Bankruptcy Chapter: 11
     Debtor                                           )
_____________________________________________________ )
Michael Goldberg                                      )
     Plaintiff                                        ) Adv. Proc. No.: 19−50591−BLS
     vs.                                              )
Ascensus, LLC
dba Provident Trust Group, Custodian for the Benefit of Peddada Family Trust )
ICA and Tarakam Peddada
       Defendant                                                             )

                                ORDER ASSIGNING ADVERSARY PROCEEDING
                             TO MEDIATION, PURSUANT TO LOCAL RULE 9019−5(j)

Pursuant to this Court's Local Rule 9019−5(j)

Michael Goldberg , Plaintiff(s) and the above named Defendant(s) (collectively, the "Parties"), are directed to
mediation to attempt to resolve disputes by and between the Parties relative to the above−captioned adversary
proceeding. Upon the foregoing, it is hereby
       ORDERED that the above−captioned adversary proceeding is hereby assigned to mediation; and it is further
       ORDERED that the costs of the mediation shall be paid by the bankruptcy estate, or if there is no bankruptcy
estate, by the plaintiff in the adversary proceeding, or as directed by the Court; and it is further
       ORDERED that:
           (a) If the parties have stipulated to entry of this order, , who has been selected by the parties is appointed
the mediator in this adversary proceeding; or,
           (b) If the parties have not stipulated to entry of this order, the court appoints Derek C. Abbott , who is a
mediator from the Register of Mediators of the United States Bankruptcy Court for the District of Delaware, as the
mediator in this adversary proceeding; and it is further
       ORDERED that within one (1) business days of receipt of this order the Parties shall e−mail and/or fax the
appointed Mediator and indicate whether the case has been settled and provide a contact person's name, telephone
number, fax number and e−mail address. Failure to do so will subject the parties to an administrative fee and possible
additional sanctions; and it is further
       ORDERED that if a case has been settled as outlined in the preceding paragraph, the Parties shall notify and
file with the Court all relevant settlement documents within ten business days of the date the mediator was notified of
said settlement. The parties shall file a request for extension of time if additional time is required to prepare and file
the necessary settlement documents with the Court. Any such request for extension of time shall be filed within ten
business days of the date the mediator was notified of said settlement; and it is further
       ORDERED that the Parties shall furnish the mediator with copies of such documents and such confidential
statement of position as the mediator may request; and it is further
       ORDERED that this mediation shall be conducted in accordance with the Local Rules of the United States
Bankruptcy Court of the District of Delaware. (Effective February 1, 2013, "Local Rule 9019−5 Mediation"); and it
is further
       ORDERED that pursuant to Local Rule 9019−5(j), the Parties and counsel shall attend such mediation
sessions as the Mediator shall deem appropriate and necessary at such times and places as the mediator shall
determine; and it is further
       ORDERED that no later than 45 days following the plaintiff's service of their position statement on the
defendant and mediator, the mediator shall file and serve on the parties the mediator's certificate of completion. The
information provided by the mediator shall not contain any information concerning the merits of the case or
confidential communications made during the mediation process; and it is further
       ORDERED that within one day after the entry of this Order, the attorneys for each of the Parties shall send a
copy of this Order to (1) each of the individual Parties that such attorney represents; and/or (2) the principal, officer,
director or other person with full settlement authority for each entity that such attorney represents.
                 Case 19-50591-BLS   Doc 8   Filed 12/14/19    Page 2 of 3


Date: 12/12/19
                                                              Brendan Linehan Shannon
                                                                  Bankruptcy Judge
(VAN−416a)
                             Case 19-50591-BLS               Doc 8       Filed 12/14/19          Page 3 of 3
                                               United States Bankruptcy Court
                                                   District of Delaware
Goldberg,
              Plaintiff                                                                           Adv. Proc. No. 19-50591-BLS
Ascensus, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Sherry                       Page 1 of 1                          Date Rcvd: Dec 12, 2019
                                      Form ID: van416a                   Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 14, 2019.
aty            +Andrew Caine,    Pachulski Stang Ziehl & Jones LLP,   10100 Santa Monica Blvd.,   13th Floor,
                 Los Angeles, CA 90067,     UNITED STATES 90067-4003
aty            +Derek C Abbott,    Morris, Nichols, Arsht & Tunnell LLP,   1201 North Market Street,
                 P.O. Box 1347,    Wilmington, DE 19899-1347
md             +Derek C. Abbott,    Morris Nichols Arsht & Tunnell LLP,   1201 North Market Street,
                 Wilmington, DE 19801-1146

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
dft               Ascensus, LLC
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 12, 2019 at the address(es) listed below:
              Bradford J. Sandler   on behalf of Plaintiff Michael Goldberg bsandler@pszjlaw.com
              Colin R. Robinson   on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com
              Michelle Dionne Berkeley-Ayres   on behalf of Defendant Tarakam Peddada
               Michelle@cynthiacarrolllaw.com
                                                                                            TOTAL: 3
